Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-14 and 16-18 are currently being examined.  Claim 15 has been canceled.
Claims 1-6, 13, 14, and 18 are allowed.
Claims 7-12, 16, and 17 are being rejected under 35 U.S.C. 112, Second Paragraph.

Quayle Action
This application is in condition for allowance except for the following formal matters:  
With respect to independent Claim 7, the last limitation contains the phrase “…the downwardly facing opening.” which lacks a proper antecedent basis that renders the claim indefinite.
Dependent claims 8-12 are rejected as depending from rejected independent claim 7.
With respect to dependent Claim 16, the last limitation contains the phrase “…the first robot vehicle.” which lacks a proper antecedent basis that renders the claim indefinite.
Claim 17 is an independent claim based on the language of its preamble.  However, an independent claim cannot refer to any other claim.  Claim 17 refers to Claim 1.  Claim 17 must either be amended to include all of the claim limitations of Claim 1, or the claim canceled.  Alternatively, Claim 17 may be written in proper dependent claim format if the claim is not intended to be an independent claim, showing dependency from either Claim 1.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

Allowable Subject Matter
The following is the Examiner’s statement of reasons for Allowance of independent claims 1 and 13.  The Independent claims recite, inter alia, limitations that include:
a plurality of storage columns for storage of a plurality of vertically-stacked storage bins;
a plurality of robot vehicles for transporting storage bins;
a plurality of rolling members arranged to allow the robot vehicle to travel in a first and second direction along an underlying vehicle support of the bin storage system;
positioning a cavity of one of the plurality of robot vehicles such that the cavity has a downwardly facing opening aligned with one of the storage columns;
using a plurality of rolling members attached to the robot vehicle around the cavity that are arranged for travelling in a first direction and a perpendicular second direction along the bin storage system,
wherein an interior wall of the robot vehicle along the first direction, together with an interior wall and/or a portion of the rolling members that are arranged along the second direction, define the downwardly facing opening. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached on 313-446-4903 from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                September 13, 2022